Citation Nr: 1606717	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-23 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chronic low back pain, claimed as degenerative joint disease.


REPRESENTATION

Appellant represented by:	John V. Tucker, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from August 1986 to March 1987.

This case is before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Louisville, Kentucky.  The attorney representing the Veteran provided additional evidence in December 2014, with waiver of initial review by the RO as Agency of Original Jurisdiction (AOJ).

The Veteran filed a nonservice-connected pension claim recently, but that issue was already denied for service that did not occur during a recognized period of wartime.  If the Veteran wants to reopen the claim he should inform the AOJ.                        A separate claim raised by the Veteran's attorney for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is referred back to the AOJ to adjudicate.  38 C.F.R. § 19.9(b) (2015).  Review of the TDIU may be on hold until the back disorder claim on appeal is resolved.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records (STRs) are missing other than his enlistment examination, and so a heightened duty to assist applies.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board sees where in June 2014 the Veteran provided medical authorization and release (VA Form 21-4142) for VA to obtain specific private medical records, which still requires AOJ action, but not without the Veteran first providing an updated authorization form and that gives more information as to these treatment providers and for what they treated him.

There is an AOJ formal memorandum indicating it exhausted all measures available to acquire STRs, having been informed by the National Personnel Records Center (NPRC) the record was considered lost and ending the inquiry.  See M21-1, VA Adjudication Procedure Manual at III.iii.2.A.4.i (Feb. 10, 2016).  However, since this case is being remanded, the Veteran should be given notice of alternative sources of evidence to provide.

Accordingly, the case is REMANDED for the following action:

1. Advise the Veteran of alternate sources of medical history to provide because complete service records are missing, to include providing statements from other individuals, employment-related examination reports, letters written during service, etc..  See M21-1,                     VA Adjudication Procedure Manual at III.iii.2.E.2.b  (Jan. 22, 2016).

2. Request the Veteran provided updated medical authorization and releases (VA Form 21-4142) with separate forms filled out for each treatment provider who saw him for back problems, to include full provider name and contact information and approximate dates of that treatment.

3. Schedule the Veteran to determine if his current back disorder was incurred or aggravated in military service.  The examiner should review all records and provide an opinion based on the facts of the case and any pertinent medical principles.

4. Review the claims file.  If any directive specified in this remand has not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).
5. Then readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted in full, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

